Case: 4:12-cv-00202-JCH Doc. #: 189 Filed: 10/03/18 Page: 1 of 2 PageID #: 1033




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

A.B.S., as surviving daughter of deceased
                               )
ANTHONY L. SMITH, and a minor, by
                               )
and through her next friend CHRISTINA
                               )
WILSON,                        )
                               )
        Plaintiff,             )                     Case No.: 4:12-cv-00202-JCH
                               )
v.                             )
                               )
BOARD OF POLICE COMMISSIONERS, )
Et al.,                        )
                               )
        Defendants.            )

     PLAINTIFF A.B.S.’S CONSENT MOTION FOR EXTENSION OF TIME AND
                  MODIFICATION OF SCHEDULING ORDER

       COMES NOW Plaintiff, by and through her undersigned counsel, and for her Consent

Motion For Extension of Time and Modification of Scheduling Order states to the Court as

follows:

       1.      The Parties participated in mediation of this matter on October 3, 2018. While the

mediation did not result in a settlement, the parties believe they are making progress toward that

objective.

       2.      The Parties and the mediator have agreed to resume mediation of this matter

beginning at 9:30 am on October 10, 2018.

       3.      The Court’s current ADR Referral terminates on October 5, 2018.

       4.      The Parties request the Court extend the deadline to complete mediation up to and

including October 11, 2018.

       5.      This Motion is not made for the purpose of delay or any other improper purpose

and granting this Motion will not unduly prejudice any party.

                                            Page 1 of 2
    Case: 4:12-cv-00202-JCH Doc. #: 189 Filed: 10/03/18 Page: 2 of 2 PageID #: 1034



           WHEREFORE Plaintiff prays this Honorable Court grant Plaintiff’s Motion for

   Extension of Time consistent with the requests set forth above and for such other and further

   relief as the Court may deem just and proper under the circumstances.

                                          KODNER WATKINS, LC


                                          ______/s/ Michael D. Schwade__ ________
                                           By: ALBERT S. WATKINS, LC #34553MO
                                               MICHAEL D. SCHWADE, #60862MO
                                               The Pierre Laclede Center
                                               7733 Forsyth Blvd., Suite 600
                                               Clayton, Missouri 63105
                                               314-727-9111 (telephone)
                                               314-727-9110 (facsimile)
                                               albertswatkins@kwklaw.net
                                               mschwade@kwklaw.net
                                                Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE

           Signature above is certification that on this the 3rd day of October, 2018 a true and correct
copy of the foregoing document was filed electronically using the CM/ECF System which will cause a
copy to be served upon all counsel of record.




                                               Page 2 of 2
